Case 3:19-cv-01318-B Document 1-2 Filed 05/31/19   Page 1 of 17 PageID 11




                        EXHIBIT A
A   lb.   Case 3:19-cv-01318-B Document 1-2 Filed 05/31/19                              Page 2 of 17 PageID 12
;_:_t CT Corporation                                                               Service of Process
                                                                                   Transmittal
                                                                                   06/18/2018
                                                                                   CT Log Number 533540840
          TO:     Michael Johnson, Legal Assistant
                  The Hartford
                  1 Hartford Plz, HO-1-09
                  Hartford, CT 06155-0001

          RE:     Process Served in Texas

          FOR: Hartford Accident and Indemnity Company (Domestic State: CT)




          ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

          TITLE OF ACTION:                  BOY SCOUTS OF AMERICA, etc., Pltf. vs. The Hartford Accident and Indemnity Co.
                                            and First State Insurance Co., Dfts.
          DOCUMENT(S) SERVED:               Citation, Return, Original Petition, Exhibit(s)
          COURT/AGENCY:                     95th Judicial District Court Dallas County, TX
                                            Case # DC1807313
          NATURE OF ACTION:                 Insurance Litigation
          ON WHOM PROCESS WAS SERVED:       C T Corporation System, Dallas, TX
          DATE AND HOUR OF SERVICE:         By Process Server on 06/18/2018 at 14:30
          JURISDICTION SERVED:              Texas
          APPEARANCE OR ANSWER DUE:         By 10:00 a.m. on the Monday next following the expiration of 20 days
          ATTORNEY(S) / SENDER(S):          Ernest Martin, Jr.
                                            HAYNES AND BOONE, L.L.P.
                                            2323 Victory Ave.
                                            Suite 700
                                            Dallas, TX 75219
                                            214-651-5000
          ACTION ITEMS:                     CT has retained the current log, Retain Date: 06/19/2018, Expected Purge Date:
                                            06/24/2018

                                            Image SOP

                                            Email Notification, Michael Johnson MICHAEL.JOHNSON@THEHARTFORD.COM

                                            Email Notification, Massimo Fraschilla Massimo.Fraschilla@thehartford.com
                                            Email Notification, Fiona Rosenberg Fiona.Rosenberg@thehartford.com

          SIGNED:                           C T Corporation System
          ADDRESS:                          1999 Bryan Street
                                            Suite 900
                                            Dallas, TX 75201
          TELEPHONE:                        214-932-3601




                                                                                   Page 1 of 1 / RP
                                                                                   Information displayed on this transmittal is for CT
                                                                                   Corporation's record keeping purposes only and is provided to
                                                                                   the recipient for quick reference. This information does not
                                                                                   constitute a legal opinion as to the nature of action, the
                                                                                   amount of damages, the answer date, or any information
                                                                                   contained in the documents themselves. Recipient is
                                                                                   responsible for interpreting said documents and for taking
                                                                                   appropriate action. Signatures on certified mail receipts
                                                                                   confirm receipt of package only, not contents.
                       Case 3:19-cv-01318-B Document 1-2 Filed 05/31/19                            Page 3 of 17 PageID 13


                                                                                                                        eivilf?ctra
FORM NO. 353-3 - CITATION                                                                                                     ESERVE
THE STATE OF TEXAS                                                                                                           CITATION
To: The Hartford Accident and Indemnity Co.
    BY SERVING REGISTERED AGENT CT CORPORATION SYSTEM
    1999 BRYAN STREET SUITE 900                                                                                              DC-18-07313
    DALLAS TX 75201-3136

GREETINGS:                                                                                                            Boy Scouts of America et al
You have been sued. You may employ an attorney. If you or your attorney do not file a written                                      vs.
answer with the clerk who issued this citation by 10 o'clock a.m. of the Monday next following the              The Hartford Accident and,Indemnity Co.,
expiration of twenty days after you were served this citation and petition, a default judgment may be                             et al
taken against you. Your answer should be addressed to the clerk of the 95th District Court at 600
Commerce Street, Ste. 101, Dallas, Texas 75202.
                                                                                                                            ISSUED THIS
Said Plaintiff being Boy Scouts of America, Connecticut Yankee Council, Spirit of Adventure                             15th day of June, 2018
Council, Aloha Council, and Cascade Pacific Council
                                                                                                                           FELICIA PITRE
Filed in said Court 5th day of June, 2018 against                                                                        Clerk District Courts,
                                                                                                                         Dallas County, Texas
The Hartford Accident and Indemnity Co., First State Insurance Co.

For Suit, said suit being numbered DC-18-07313, the nature of which demand is as follows:                            By: TERESA JONES, Deputy
Suit on INSURANCE etc. as shown on said petition, a copy of which accompanies this citation. If this
citation is not served, it shall be returned unexecuted.
                                                                                                                         Attorney for Plaintiff
WITNESS: FELICIA PITRE, Clerk of the District Courts of Dallas, County Texas.                                            ERNEST MARTIN Jr.
Given under my hand and the Seal of said Court at office this 15th day of June, 2018.                                HAYNES AND BOONE, L.L.P.
                                                                                                                      2323 Victory Ave., Suite 700
ATTEST: FELICIA PITRE, Clerk of the District Courts of Dallas, County, Texas ‘xti‘l                                       DALLAS TX 75219
                                                                                  .‘.01.1.A1.1.1.11.7.
                                                                                              1.                             214-651-5000
                                           /s/ Teresa Jones
                          By                                              , Deputy,i> s
                                TERESA JONES                                    ...
                                                                                       I                   =
                                                                                       :    ‘   4
                                                                                               ‘.
                                                                               =1.-••
                                                                               ...    ... v•-•         : ....
                                                                                1. ..." •
                                                                                 *i ck %         S                   DALLAS COUNTY
                                                                                            .      •;
                                                                                                    •:ti$Nif
                                                                                     e    G.   * -, N                 SERVICE FEES
#                                                                                        *4/MI111110
                                                                                                                        NOT PAID
                            Case 3:19-cv-01318-B Document 1-2 Filed 05/31/19                                         Page 4 of 17 PageID 14




                                                                        OFFICER'S RETURN
Case No.: DC-18-07313

Court No.95th District Court

Style: Boy Scouts of America et al

vs.

The Hartford Accident and Indemnity Co., et al

Came to hand on the                        day of                       , 20            at                o'clock          .M. Executed at
within the County of                                    at               o'clock             .M. on the                    day of
20                     , by delivering to the within named




each, in person, a true copy of this Citation together with the accompanying copy of this pleading, having first endorsed on same date of delivery. The distance actually traveled by
me in serving such process was                miles and my fees are as follows: To certify which witness my hand.



                                For serving Citation

                                For mileage                                                   of                      County,
                                For Notary                                                    By                                              Deputy
                                                                (Must be verified if served outside the State of Texas.)
Signed and sworn to by the said                                   before me this         day of                            , 20
to certify which witness my hand and seal of office.




                                                                                             Notary Public                          County
                                                                                                                   FILED
 Case 3:19-cv-01318-B Document 1-2 Filed 05/31/19                  Page 5 of 17 PageID 15              DALLAS COUNTY
                                                                                                        6/5/2018 3:51 PM
                                                                                                          FELICIA PITRE
                                                                                                       DISTRICT CLERK


                                                                                               Marissa Pittman
                                                     DC-18-07313
                                    CAUSE NO.


 BOY SCOUTS OF AMERICA,                                     IN THE DISTRICT COURT OF
 CONNECTICUT YANKEE COUNCIL,
 SPIRIT OF ADVENTURE COUNCIL,
 ALOHA COUNCIL, CASCADE PACIFIC
 COUNCIL

 PLAINTIFFS

• VS.                                                       DALLAS COUNTY, TEXAS

 THE HARTFORD ACCIDENT
 AND INDEMNITY CO., FIRST
 STATE INSURANCE CO.

 DEFENDANTS                                                       JUDICIAL DISTRICT


                            PLAINTIFFS' ORIGINAL PETITION

        Plaintiffs Boy Scouts of America, Connecticut Yankee Council, Spirit of Adventure

 Council, Aloha Council, and Cascade Pacific Council (collectively, "BSA" or "Plaintiffs")

 hereby file this Original Petition against Defendants The Hartford Accident and Indemnity

 Company and First State Insurance Co. (collectively, "Hartford" or "Defendants") and would

 respectfully show the Court as follows:

                            I.     DISCOVERY CONTROL PLAN

        1.     Discovery in this matter is intended to be conducted under Level 2, pursuant to

 Rule 190 of the Texas Rules Of Civil Procedure.

                                           II.   PARTIES

        2.     Plaintiff BSA is a congressionally chartered organization authorized to do

 business in Texas, and has its headquarters at 1325 Walnut Hill Lane, Irving, Texas 75015.




 PLAINTIFFS' ORIGINAL PETITION                                                                Page 1
Case 3:19-cv-01318-B Document 1-2 Filed 05/31/19                       Page 6 of 17 PageID 16




         3.     Plaintiff Connecticut Yankee Council is a non-profit corporation organized under

the laws of the State of Connecticut, and has its headquarters at 60 Wellington Road, Milford,

Connecticut 06460.

         4.     Plaintiff Spirit of Adventure Council is a non-profit corporation organized under

the laws of the State of Massachusetts, and has its headquarters at 600 W. Cummings Park, Suite

275, Woburn, Massachusetts 01801.

         5.     Plaintiff Aloha Council is a non-profit corporation organized under the laws of the

State of Hawaii, and has its headquarters at 42 Puiwa Road, Honolulu, Hawaii 96817.

         6.     Plaintiff Cascade Pacific Council is a non-profit corporation organized under the

laws of the State of Oregon, and has its headquarters at 2145 SW Natio Pkwy, Portland, Oregon

97201.

         7.     Defendant The Hartford Accident and Indemnity Company is a corporation

organized under the laws of the State of Connecticut with its principal place of business in

Connecticut. Defendant Hartford Accident and Indemnity Company may be served with process

by serving CT Corporation System, 1999 Bryan Street Suite 900, Dallas TX 75201-3136.

         8.     Defendant First State Insurance Company is a corporation organized under the

laws of the State of Delaware with its principal place of business in Massachusetts. Defendant

First State Insurance Company may be served with process by serving CT Corporation

System, 1999 Bryan Street Suite 900, Dallas TX 75201-3136.

                               III. JURISDICTION & VENUE

         9.    The foregoing allegations are incorporated herein by reference.

         10.   This Court has jurisdiction over this matter because the amount in controversy,

exclusive of interest and costs, is within the jurisdictional limits of the Court.




PLAINTIFFS' ORIGINAL PETITION                                                                Page 2
Case 3:19-cv-01318-B Document 1-2 Filed 05/31/19                    Page 7 of 17 PageID 17




       11.     Plaintiff seeks monetary relief over $1,000,000.

       12.     Venue is proper in Dallas County, Texas pursuant to Texas Civil Practice &

Remedies Code § 15.002(a)(1) beCause all or a substantial part of the events or omissions giving

rise to the claims occurred in Dallas County at the time the cause of actions accrued.

                                IV.    BACKGROUND FACTS

A.     BSA and its Insurance Coverage Program

       13.     The Boy Scouts of America is one of the nation's largest and most prominent

values-based youth development organizations, with more than 2.4 million youth participants

and nearly one million adult volunteers. BSA was founded in 1910, and since then, more than

110 million Americans have been participants in BSA programs at some time.

       14.     BSA operates traditional scouting by chartering local organizations, such as

churches, clubs, civic associations, or educational organizations, to implement the scouting

program for youth within their communities. Units are led entirely by volunteers appointed by

the chartering organization, who are supported by local councils.

       15.     To insure its many activities and local councils throughout the country, BSA

maintains a comprehensive, broad insurance program. From approximately 1970 to 1988, BSA

purchased several general liability and umbrella and/or excess liability insurance policies from

Hartford.

B.     The Underlying Lawsuits

       16.     Over the past several years, BSA has been subject to numerous claims and

lawsuits in which the plaintiffs allege they had been sexually abused while a participant in

various BSA programs (the "Underlying Lawsuits").




PLAINTIFFS' ORIGINAL PETITION                                                             Page 3
Case 3:19-cv-01318-B Document 1-2 Filed 05/31/19                     Page 8 of 17 PageID 18




       17.      The Underlying Lawsuits allege abuse during various and multiple periods of

time and in various and multiple geographic locations.

       18.      The Underlying Lawsuits generally allege personal injury due to sexual abuse and

allege, inter alia, that BSA and BSA local councils were negligent in failing to prevent the

sexual abuse.

       19.      The Underlying Lawsuits contain allegations that plaintiffs suffered and continue

to suffer from bodily injury, including but not limited to severe and debilitating physical, mental

and emotional injury, pain and suffering, physical and emotional trauma, and present

psychological damage.

C.     BSA's Coverage Dispute with Hartford Regarding the Underlying Lawsuits

       20.      Hartford issued several general liability and umbrella and/or excess liability

insurance policies to BSA in the schedule attached hereto as Exhibit A (collectively, the

"Hartford Policies").

       21.      The Hartford primary insurance policies provide that Hartford will pay "all sums

that BSA is obligated- to pay as damages because of personal injury [which includes bodily

injury] to which the insurance applies, caused by an occurrence."

       22.      The Hartford primary insurance policies also provide that Hartford has a duty to

defend BSA in any suit alleging personal injury, and any defense costs incurred 'do not reduce

the limits of liability under the Hartford primary insurance policies.

       23.      The Harford excess policies similarly provide that Hartford will indemnify BSA

for all sums which BSA shall become legally obligated to pay as damages and expenses by

reason of liability because of personal injury (which includes bodily injury) caused by an

occurrence which takes place during the policy period anywhere in the world.




PLAINTIFFS' ORIGINAL PETITION                                                                Page 4
Case 3:19-cv-01318-B Document 1-2 Filed 05/31/19                     Page 9 of 17 PageID 19




       24.     The Hartford excess policies also provide that Hartford has an obligation to

reimburse BSA for any defense costs in connection with any suit alleging personal injury.

       25.     Several of the Underlying Lawsuits implicate coverage for years that Hartford

issued insurance coverage.

       26.     BSA timely provided Hartford with notice of each of the Underlying Lawsuits

that implicated a Hartford Policy.

       27.     Hartford has nevertheless refused and continues to refuse to satisfy its coverage

obligations, including by denying coverage for both defense costs and indemnity payments

associated with certain of the Underlying Lawsuits. Hartford has asserted several coverage

positions to BSA to deny that it owes an obligation to pay defense and indemnity payments for

the Underlying Lawsuits.

       28.     First, Hartford has taken the position that all the claims for sexual abuse alleged in

the multitude of Underlying Lawsuits throughout the country involving various victims are the

result of a single occurrence. Hartford asserts the injuries alleged in the Underlying Lawsuits

were caused by BSA's failure to warn parents and guardians that Scouts might be abused. Based

on this one "occurrence" theory, Hartford contends that once a policy's per-occurrence limits are

exhausted by any claim, it has no further responsibility under those policies for claims relating to

sexual abuse. Hartford has taken this position despite the fact that it is contrary to its policy

language and well-settled law.

       29.     Second, despite issuing certain policies of insurance to BSA and despite Hartford

having produced to BSA copies of said policies, Hartford has also taken the position that certain

policies have no force and effect, and do not exist. The policies, however, contain declarations




PLAINTIFFS' ORIGINAL PETITION                                                                  Page 5
Case 3:19-cv-01318-B Document 1-2 Filed 05/31/19                           Page 10 of 17 PageID 20




pages showing policy periods and limits of insurance, as well as policy jackets showing the

policy terms, conditions, and exclusions.

        30.      Third, several of the Hartford Policies either do not contain aggregate limits of

liability or contain aggregate limits of liability that are applicable only to products completed

operations liability or occupational diseases of employees of BSA. Harford nevertheless

contends these policies that include only aggregate limits for products completed operations or

occupational disease claims also contain aggregate limits for sexual abuse claims. Despite the

plain language of the policies, Hartford has taken the position that several of the policies with no

aggregate limits are exhausted.

        31.      Fourth, BSA renewed several of the Hartford Policies' so that the policies

covered two, separate years. Despite the payment of substantial premiums for those renewals,

Hartford has taken the position that only a single per occurrence limit of liability is available to

BSA for the two-year period.

        32.      Due to Hartford's failure to pay amounts owed under the Hartford Policies, BSA

has incurred and will continue to incur defense costs to defend itself in the Underlying Lawsuits,

and BSA has made and will continue to make indemnity payments to settle the Underlying

Lawsuits, all while Hartford is obligated to provide coverage under its policies.

                                         V.       CAUSES OF ACTION

                                             COUNT ONE
                                         Declaratory Judgment

        33.      The foregoing allegations are incorporated herein by reference.


  Hartford primary policy, No. 10-CA-43303, policy period January 1, 1972 — January 1, 1973 was renewed to
extend through January 1, 1974; Hartford primary policy, No. 10-CA-43304, policy period January 1, 1972 —
January 1, 1973 was renewed to extend through January 1, 1974; Hartford primary policy, No. 10-CA-43324, policy
period January 1, 1974— January 1, 1975 was renewed to extend through January 1, 1976; Hartford excess policy,
No. 10-HUA-43302, policy period January 1, 1972 — January 1, 1973 was renewed to extend through January 1,
1974.


PLAINTIFFS' ORIGINAL PETITION                                                                           Page 6
Case 3:19-cv-01318-B Document 1-2 Filed 05/31/19                   Page 11 of 17 PageID 21




          34.   BSA brings this action pursuant to TEX. CIV. PRAC. & REM. CODE §37.004.

          35.   BSA seeks a declaration that each sexual abuse claim against BSA constitutes an

"occurrence" under the Hartford Policies.

          36.   BSA seeks a declaration that each of the Hartford Policies are in full force and

effect.

          37.   BSA seeks a declaration that BSA's renewal of certain Hartford Policies entitles it

to separate per-occurrence limits of liability for each year covered by the relevant Hartford

Policy.

          38.   BSA seeks a declaration that the Hartford Policies that do not contain an

aggregate limit or aggregate limits applicable only to products completed operations liability or

occupational disease are not and cannot be exhausted due to the payment of loss arising from

claims alleging personal injury.

          39.   BSA seeks a declaration that, pursuant to the terms of the Hartford Policies,

Hartford is obligated to pay and/or reimburse BSA for any ongoing defense costs incurred on

those Underlying Lawsuits that are pending.

          40.   An actual and justiciable controversy exists between BSA and Hartford regarding

the rights and obligations of BSA and Hartford and Hartford's obligations under the Hartford

Policies, and a judicial declaration is necessary to determine BSA's rights and Hartford's duties

under the Hartford Policies.

                                         COUNT TWO
                                       Breach of Contract

          41.   The foregoing allegations are incorporated herein by reference.

          42.   The Hartford Policies are valid and enforceable contracts.

          43.   BSA has standing to pursue claims under the Hartford Policies.



PLAINTIFFS' ORIGINAL PETITION                                                                Page 7
Case 3:19-cv-01318-B Document 1-2 Filed 05/31/19                   Page 12 of 17 PageID 22




       44.     BSA has satisfied all conditions precedent under the Hartford Policies.

       45.     The Underlying Lawsuits allege bodily injury/personal injury occurring in whole

or in part during the periods of the Hartford Policies.

       46.     The terms of the Hartford Policies unambiguously require Hartford to defend and

indemnify BSA in the Underlying Lawsuits.

       47.     Alternatively, the terms of the Hartford Policies are ambiguous and must be

construed in favor of coverage for BSA.

       48.     Hartford has breached its contractual obligations under the Hartford Policies by,

among other things, refusing and failing to: (a) defend BSA and/or reimburse BSA for defense

costs it has incurred defending itself against the Underlying Lawsuits; and (b) indemnify BSA

for those settlement payments it has incurred for the Underlying Lawsuits in accordance with the

express terms of the Hartford Policies.

       49.     As a result of Hartford's breach, BSA has sustained substantial damages.

                                        COUNT THREE
                   Violations of Chapter 542 of the TEXAS INSURANCE CODE

       50.     The foregoing allegations are incorporated herein by reference.

       51.     BSA's claim for coverage includes a first-party claim.

       52.     Hartford's delays and/or denials of coverage violate the Prompt Payment of

Claims statute in Chapter 542 of the Texas Insurance Code.

       53.     Chapter 542 provides that "if an insurer, after receiving all items, statements, and

forms reasonably requested and required under Section 542.055, delays payment of the claim,...

the insurer shall pay damages and other items as provided by Section 542.060." TEX. INS.

CODE § 542.058.




PLAINTIFFS' ORIGINAL PETITION                                                                Page 8
Case 3:19-cv-01318-B Document 1-2 Filed 05/31/19                    Page 13 of 17 PageID 23




          54.   Hartford has received all items, statements and forms reasonably requested and

required under Section 542.055 or, alternatively, in light of Hartford's denial of coverage, BSA

was not required to submit such items, statements and forms.

          55.   Hartford has nonetheless refused to pay amounts that are clearly covered under

the Hartford Policies.

          56.   In refusing, failing and delaying payment of BSA's defense costs in connection

with the Underlying Lawsuits, Hartford has violated Chapter 542 of the Texas Insurance Code.

          57.   As a consequence of its statutory violation, Hartford is liable to pay BSA, in

addition to the amount of its insurance claim, interest on the amount of its claim at the rate of 18

percent per annum, together with reasonable attorneys' fees.             See TEX. INS. CODE

Sec. 542.060.

                                         COUNT FOUR
                                         Attorneys' Fees

          58.   The foregoing allegations are incorporated herein by reference.

          59.   Due to the actions of the Hartford, BSA has been required to retain the services of

the law firm of Haynes and Boone, LLP of Dallas, Texas. BSA has agreed to pay Haynes and

Boone, LLP a reasonable fee for its services necessarily rendered and to be rendered in this

action.

          60.   Pursuant to §§ 37.009 and 38.001 of the Texas Civil Practices & Remedies Code

and Chapters 541 and 542 of the Texas Insurance Code, BSA is entitled to an award of

reasonable attorneys' fees against Hartford in an amount to be established at trial.

                    NOTICE OF INTENT TO PURSUE CLAIM UNDER
                    CHAPTER 541 OF THE TEXAS INSURANCE CODE

          61.   The foregoing allegations are incorporated herein by reference.




PLAINTIFFS' ORIGINAL PETITION                                                                 Page 9
Case 3:19-cv-01318-B Document 1-2 Filed 05/31/19                  Page 14 of 17 PageID 24




       62.     Pursuant to § 541.154 of the Texas Insurance Code, BSA hereby provides notice

of its intent to pursue a claim against Hartford under § 541.151 of the Texas Insurance Code by

amending this suit after. 60 days.

       63.     By, among other things, taking positions as outlined in 1111 29-31, Hartford has

engaged in unfair or deceptive acts or practices as defined by Section 541.061 of the Texas

Insurance Code. Hartford has violated Section 541.061 of the Texas Insurance Code by making

misrepresentations of the insurance policy through one or more of the following acts: (1) making

untrue statements of material fact, (2) failing to state a material fact necessary to make other

statements made not misleading, considering the circumstances under which the statements were

made, (3) making a statement in a manner that would mislead a reasonably prudent person to the

false conclusion of material fact, and (4) making a material misstatement of law.

       64.     By, among other things, taking positions as outlined in 1111 29-31, Hartford has

violated Section 541.060(1) of the Texas Insurance Code by misrepresenting a material fact or

policy provision relating to coverage at issue.

       65.     Hartford has violated Section 541.060(2) of the Texas Insurance Code by refusing

coverage for the Underlying Lawsuits when its liability was reasonably clear.

       66.     Hartford has violated Section 541.060(3) of the Texas Insurance Code by denying

coverage for the Underlying Lawsuits without providing any factual or legal basis for such an

assertion.

       67.     Hartford has violated Section 541.060(7) of the Texas Insurance Code by refusing

coverage for the Underlying Lawsuits without conducting a reasonable investigation with respect

to the Underlying Lawsuits.




PLAINTIFFS' ORIGINAL PETITION                                                            Page 10
Case 3:19-cv-01318-B Document 1-2 Filed 05/31/19                  Page 15 of 17 PageID 25




       68.    As a result of Hartford's conduct, BSA has suffered substantial damages in an

amount not less than $13.5 million, as well as attorneys' fees in an amount not less than

$100,000.

       69.    Hartford knowingly committed one or more of the violations referenced above

and thus BSA seeks, in addition to actual damages, court costs, and attorneys' fees, an amount

not to exceed three times the amount of actual damages.

                                      VI.     JURY DEMAND

       70.    BSA hereby requests a jury trial pursuant to Tex. R. Civ. P. 216(a).

                                       VII. PRAYER

       WHEREFORE, BSA respectfully prays that this Court grant it the following relief:

       a.     Declaratory Judgment that each sexual abuse claim against BSA constitutes an
              "occurrence" under the Hartford Policies;

       b.     Declaratory Judgment that each of the Hartford Policies are in full force and
              effect;

       c.     Declaratory Judgment that each Hartford Policy has a separate per-occurrence
              limit of liability available for each policy period;

       d.     Declaratory Judgment that the Hartford Policies that do not contain an aggregate
              limit or aggregate limits applicable only to products completed operations liability
              or occupational disease are not and cannot be exhausted due to the payment of
              loss arising from claims alleging personal injury;

       e.     Declaratory Judgment that Hartford is obligated to pay and/or reimburse BSA for
              any defense costs incurred on those Underlying Lawsuits that are ongoing
              pursuant to the terms of the Hartford Policies;

       f.     Judgment awarding BSA all damages sustained as a result of Hartford's breach of
              contract;

       g.     Judgment awarding BSA actual and treble damages resulting from Hartford's
              violations of Chapters 541 and/or 542 of the Texas Insurance Code;

       h.     Judgment awarding BSA all reasonable and necessary attorneys' fees and
              expenses incurred in this matter against Hartford under Chapter 37 of the Texas




PLAINTIFFS' ORIGINAL PETITION                                                             Page ll
Case 3:19-cv-01318-B Document 1-2 Filed 05/31/19              Page 16 of 17 PageID 26




            Civil Practice & Remedies, Chapter 38 of the Texas Civil Practice & Remedies
            Code, Chapter 542, and/or Chapters 541 of the Texas Insurance Code;

            Judgment awarding BSA pre-judgment and post-judgment interest as allowed by
            law;

      j.    Judgment awarding BSA all costs of court; and

      k.    Any and all other relief to which BSA may be entitled.


                                         Respectfully submitted,

                                         Isl Ernest Martin, Jr.
                                         Ernest Martin, Jr.
                                         State Bar No. 13063300
                                         ernestmartin@haynesboone.com
                                         Carla Green
                                         State Bar No. 24097762
                                         carlagreen cahaynesboone.com
                                         HAYNES AND BOONE, L.L.P.
                                         2323 Victory Ave., Suite 700
                                         Dallas, Texas 75219
                                         Telephone:     (214) 651-5000
                                         Telecopier: (214) 651-5940

                                         Adrian Azer*
                                         *pro hac vice application pending

                                         ATTORNEYS FOR PLAINTIFFS BOY SCOUTS
                                         OF AMERICA, CONNECTICUT YANKEE
                                         COUNCIL, SPIRIT OF ADVENTURE COUNCIL,
                                         ALOHA COUNCIL, CASCADE PACIFIC
                                         COUNCIL




PLAINTIFFS' ORIGINAL PETITION                                                    Page 12
  Case 3:19-cv-01318-B Document 1-2 Filed 05/31/19            Page 17 of 17 PageID 27




                                         Exhibit A
                                    The Hartford Policies

            Insurer _                  Policy No.                    Effective Dates
                                         1971-72
The Hartford Accident and       I OCA43315 (primary)        09/01/1972 - 01/01/1972
Indemnity Co.
The Hartford Accident and       10HUA43300 (excess)         05/01/1971 - 05/01/1972
Indemnity Co.
                                        1972-73
The Hartford Accident and       I0CA43303 (primary)         01/01/1972 - 01/01/1973
Indemnity Co.                                               (extended an additional year)
The Hartford Accident and       I OCA43304 (primary)        01/01/1972 - 01/01/1973
Indemnity Co.                                               (extended an additional year)
The Hartford Accident and       I OHUA43301 (excess)        01/01/1972 - 01/01/1973
Indemnity Co.
The Hartford Accident and       10HUA43302 (excess)         01/01/1972 - 01/01/1973
Indemnity Co.                                               (extended an additional year)
The Hartford Accident and       10HUA43303 (excess)         05/01/1972 - 05/01/1973
Indemnity Co.                                               (extended an additional year)
                                        1973-74
The Hartford Accident and       I0CA43303 (primary)         01/01/1973 - 01/01/1974
Indemnity Co.
The Hartford Accident and       I0CA43304 (primary)         01/01/1973 - 01/01/1974
Indemnity Co.
The Hartford Accident and   "   10HUA43302 (excess)         01/01/1973 - 01/01/1974
Indemnity Co.
The Hartford Accident and       10HUA43303 (excess)         05/01/1973 - 05/01/1974
Indemnity Co.
                                        1974-75
The Hartford Accident and       I0CA43329 (primary)         01/01/1974 - 01/01/1975
Indemnity Co.
The Hartford Accident and       10CA43324 (primary)         01/01/1974 - 01/01/1975
Indemnity Co.
The Hartford Accident and       10HUA4333 I (excess)        01/01/1974 - 01/01/1975
Indemnity Co.
The Hartford Accident and       10HUA43335 (excess)         05/01/1974 - 05/01/1975
Indemnity Co.
                                        1975-76
The Hartford Accident and       I0CA43342E (primary)        01/01/1975 - 01/01/1976
Indemnity Co.
                                          1978-79
First State Insurance Co.       908954 (excess)             01/01/1978 — 01/01/1979
                                          1979-80
First State Insurance Co.       927616 (excess)             01/01/1979 — 01/01/1980




   PLAINTIFFS' ORIGINAL PETITION                             EXHIBIT A                 Page 13
